 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:14-cr-00364-JAD-GWF

 4              Plaintiff

 5 v.                                                                Order Denying Motions

 6 Clifford James Schuett,                                     [ECF Nos. 325, 327, 329, 331, 334]

 7              Defendant

 8

 9            Petitioner Clifford James Schuett is serving a 120-day sentence after admitting various

10 supervised-release violations. 1 Though he is represented by counsel, Schuett continues to file

11 motions and send the judge letters, pleading that he be released from prison.

12            As this court has advised Schuett, 2 the local rules of this court prohibit Schuett from

13 filing motions when he is represented by counsel and from sending letters to the judge. 3 Schuett

14 is still represented by the Federal Public Defender. Therefore, if he believes that he is entitled to

15 some relief from the court, he must contact his attorney, Paul Riddle at the Federal Public

16 Defender’s Office, who will then determine whether a motion is warranted. As I explained in

17 bold in my February 2, 2020, order, “Schuett is cautioned that he must contact his counsel to

18
     1
19       ECF No. 309 (judgment).
     2
         See, e.g., ECF No. 324.
20   3
     See L.R. IA 11-6(a) (“A party who has appeared by attorney cannot while so represented
   appear or act in the case. This means that once an attorney makes an appearance on behalf of a
21
   party, that party may not personally file a document with the court; all filings must thereafter be
   made by the attorney.”); L.R. IA 7-1(b) (“. . . [A]n attorney or pro se party must not send case-
22
   related correspondence, such as letters . . . to the court. All communications with the court must
   be styled as a motion, stipulation, or notice, and must be filed in the court’s docket and served on
23
   all other attorneys and pro se parties. The court may strike any case-related correspondence filed
   in the court’s docket that is not styled as a motion, stipulation, or notice.”).
 1 file any future motions in this case and that the court will summarily deny any future motion

 2 not filed by counsel while Schuett remains represented. Schuett is further cautioned that the

 3 court does not respond to, or act on, letters sent to the court or the judge.” 4

 4            Despite this admonition, Schuett has filed three more motions for release and a

 5 supplement to that request, and he has mailed the judge yet another letter. 5 These motions are

 6 denied for three independent reasons: (1) Schuett is prohibited from filing pro se motions while

 7 represented by counsel; (2) Schuett has not shown how this court has jurisdiction to reduce or

 8 suspend his sentence, and this court lost jurisdiction to do so seven days after imposing the

 9 sentence; 6 and (3) Schuett has not demonstrated any meritorious basis for such relief. 7

10 Accordingly, I deny Schuett’s requests to vacate or reduce his sentence or otherwise release him

11 from prison. And I again remind Schuett that he is prohibited under Local Rule IA 7-1(b) from

12 sending letters to the judge, and prohibited under Local Rule 11-6(a) from filing pro se motions

13 while he remains represented by counsel.

14

15

16
     4
         ECF No. 324 at 2.
17   5
         See ECF Nos. 325, 328, 329, 334, 335.
18   6
     See Fed. R. Crim. P. 35(a); United States v. Penna, 319 F.3d 509, 512 (9th Cir. 2003) (“The
   district court’s jurisdiction to correct a sentence depends upon vacating the sentence and
19 resentencing within the seven days following oral pronouncement of the sentence.”). Schuett
   was sentenced on 1/14/2020. ECF Nos. 306 (minutes); 309 (judgment).
20 7
     Although the COVID-19 crisis may be a consideration for compassionate release, particularly
   in light of Schuett’s documented medical challenges, he has not demonstrated that he has
21
   exhausted his administrative rights for such a release with the BOP. Plus, Schuett’s
   demonstrated inability to comply with supervised-release conditions; serious mental-health
22
   problems; history of committing crimes immediately after each release from prison, for the sole
   purpose of avoiding homelessness; and the nature of his underlying crime (making bomb threats
23
   against judges in this courthouse) make him a poor candidate for compassionate release. See 18
   U.S.C. § 3582(c)(1).

                                                      2
 1            Schuett also asks the court to appoint new counsel for him because he has tried

 2 unsuccessfully to contact his appointed counsel. 8 The COVID-19 pandemic and the various

 3 stay-home orders that have been issued by local government have complicated the ability of

 4 criminal defense attorneys to contact their clients. Schuett is advised to continue to make efforts

 5 to contact his attorney; and the Court directs Mr. Riddle to ensure within five days of this order

 6 that he has provided Schuett with appropriate contact information for Mr. Riddle.

 7            IT IS THEREFORE ORDERED that Schuett’s motions to vacate, reduce, or suspend his

 8 sentence, or otherwise release him [ECF Nos. 325, 329, 334] are DENIED.

 9            IT IS FURTHER ORDERED that Schuett’s motions to substitute or appoint new counsel

10 [ECF Nos. 327, 331] are DENIED.

11            IT IS FURTHER ORDERED that the Clerk of Court is directed to SEND a copy of

12 this order to Clifford Schuett at the Nevada Southern Detention Center, 2190 E. Mesquite

13 Ave., Pahrump, NV 89060.

14            Dated: April 3, 2020

15                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23
     8
         ECF Nos. 327, 331.

                                                      3
